Case 2:20-cv-02874-AB-SK Document 64 Filed 09/18/20 Page 1 of 3 Page ID #:719




 1   PAUL B. BEACH, State Bar No. 166265
     pbeach@lbaclaw.com
 2   JIN S. CHOI, State Bar No. 180270
     jchoi@lbaclaw.com
 3   LAWRENCE BEACH ALLEN & CHOI, PC
     100 West Broadway, Suite 1200
 4   Glendale, California 91210-1219
     Telephone No. (818) 545-1925
 5   Facsimile No. (818) 545-1937
 6   Attorneys for Defendants
     County of Los Angeles, Sheriff Alex Villanueva, and Barbara Ferrer
 7
 8                      UNITED STATES DISTRICT COURT
 9       CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
10
11    ADAM BRANDY, an individual;           )   Case No. 2:20-cv-02874-AB-SK
      et al.,                               )
12                                          )   Honorable André Birotte, Jr.
                  Plaintiffs,               )
13                                          )   DEFENDANTS COUNTY OF
            vs.                             )   LOS ANGELES, SHERIFF ALEX
14                                          )   VILLANUEVA AND BARBARA
      ALEX VILLANUEVA, in his               )   FERRER’S SUPPLEMENTAL
15    official capacity as Sheriff of Los   )   REQUEST FOR JUDICIAL
      Angeles County, California, and in    )   NOTICE IN SUPPORT OF
16    his capacity as the Director of       )   THEIR MOTION FOR
      Emergency Operations; et al.,         )   JUDGMENT ON THE
17                                          )   PLEADINGS; EXHIBIT IN
                                            )   SUPPORT THEREOF
18                Defendants.               )
                                            )
19                                          )   [Defendants’ Reply to Opposition to
                                            )   Motion and Motion for Judgment on
20                                          )   the Pleadings filed concurrently
                                            )   herewith]
21                                          )
                                            )
22                                          )   Date: October 2, 2020
                                            )   Time: 10:00 a.m.
23                                          )   Crtm.: First Street, 7B
                                            )
24                                          )
                                            )
25
26
27         TO THE HONORABLE COURT AND TO ALL INTERESTED PARTIES
28   AND THEIR ATTORNEYS OF RECORD:


                                            1
Case 2:20-cv-02874-AB-SK Document 64 Filed 09/18/20 Page 2 of 3 Page ID #:720




 1         In support of their Reply to Plaintiffs’ Opposition to Defendants’ Motion for
 2   Judgment on the Pleadings, Defendants County of Los Angeles, Sheriff Alex
 3   Villanueva and Barbara Ferrer hereby respectfully request that the Court take
 4   judicial notice of the document listed below, a true and correct copy of which is
 5   attached hereto as Exhibit 11.
 6         Under Rule 201 of the Federal Rules of Evidence, the Court may take
 7   judicial notice of any matter “not subject to reasonable dispute in that it is either
 8   (1) generally known within the territorial jurisdiction of the trial court or (2)
 9   capable of accurate and ready determination by resort to sources who accuracy
10   cannot reasonably be questioned.” Fed. R. Evid. 201(b).
11         Judicial notice of information published on government websites, such as
12   COVID-19 related information published on publicly available web pages of the
13   websites of the Centers for Disease Control and the County of Los Angeles is
14   proper under FRCP Rule 201. See Uribe v. Perez, 2020 WL 131858, at *4 (C.D.
15   Cal. Mar. 3, 2020), report and recommendation adopted (C.D. Cal. Mar. 20,
16   2020) 2020 WL 1317727 (granting the request for judicial notice of three publicly
17   available Centers for Disease Control web pages identifying “‘key facts’,
18   according to the CDC, about who may contract norovirus, the number infected
19   each year, how norovirus spreads, tips for prevention, and treatment of
20   norovirus.”); McGhee v. City of Flagstaff, 2020 WL 2309881, at *2-4 (D. Ariz.,
21   May 8, 2020) (taking judicial notice of COVID-19 related guidance published by
22   the CDC, available on government websites, including information “on the
23   manner and speed at which the virus is spreading”); Glenn v. B & R Plastics, Inc.,
24   326 F.Supp.3d 1044, 1068 (D. Idaho, July 16, 2018) (“it is proper to
25   take judicial notice of information from a federal agency, such as the CDC, under
26   [FRCP] Rule 201 … as facts from a governmental agency that are not subject to
27   reasonable dispute”); Gent v. CUNA Mut. Ins. Soc'y, 611 F.3d 79, 84 n.5 (1st Cir.
28   2010) (taking judicial notice of records on the CDC’s website).


                                                2
Case 2:20-cv-02874-AB-SK Document 64 Filed 09/18/20 Page 3 of 3 Page ID #:721




 1              Item For Which Judicial Notice Is Requested Pursuant to
 2                     Federal Rules of Civil Procedure, Rule 201
 3
 4    Exhibit                 Description of Document/Record/Website
      No.
 5      11    Reopening Safer At Work And In The Community For Control Of
 6            COVID-19 Moving The County of Los Angeles Into Stage 3 Of
              California’s Pandemic Resilience Roadmap, issued on September 4, 2020
 7
              published at http://publichealth.lacounty.gov/media/coronavirus/
 8
 9
10
11   Dated: September 18, 2020          LAWRENCE BEACH ALLEN & CHOI, PC
12
13                                      By           /s/ Jin S. Choi             _
14                                            Jin S. Choi
                                              Attorneys Defendants County of Los
15
                                              Angeles, Sheriff Alex Villanueva,
16                                            and Barbara Ferrer
17
18
19
20
21
22
23
24
25
26
27
28


                                          3
